FILED
                           NOT FOR PUBLICATION
                                                                            FEB 22 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DOUGLAS L. CASEY,                                No. 14-55142

              Plaintiff - Appellant,             D.C. No. 5:12-cv-02131-RNB

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                   Robert N. Block, Magistrate Judge, Presiding

                           Submitted February 10, 2016**
                               Pasadena, California

Before: TROTT, DAVIS***, and OWENS, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Andre M. Davis, Senior Circuit Judge for the U.S.
Court of Appeals for the Fourth Circuit, sitting by designation.
      Douglas Casey appeals from the district court’s judgment affirming the

Social Security Administration’s denial of his application for disability insurance

benefits under Title II of the Social Security Act. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      1. Casey first contends that the ALJ erred in finding that his subjective pain

testimony was only partially credible. The ALJ provided three reasons for so

finding: (1) Casey’s testimony about the severity and extent of his pain was not

supported by the objective medical evidence; (2) Casey’s performance of daily

household activities indicated that he had the physical and social abilities necessary

for full-time employment; and (3) Casey’s testimony about the severity and extent

of his pain was inconsistent with his conservative pain treatment.

      As to the third reason, the district court held that the ALJ gave specific and

legitimate reasons that were supported by substantial evidence, and we agree.

Here, Casey himself testified that he only used Aleve and Advil to treat his pain,

which reduced his pain enough so that he could “manage it.” Casey acknowledged

that his doctors chose not to prescribe him any stronger pain medications. See

Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007) (indicating that use of only

over-the-counter pain medication constitutes a conservative course of pain

treatment). It is permissible for the ALJ to rely on the claimant’s conservative pain


                                          2
treatment regimen as evidence that his pain is not as severe as he describes. Id. at

751 (“[E]vidence of ‘conservative treatment’ is sufficient to discount a claimant’s

testimony regarding severity of an impairment.” (quoting Johnson v. Shalala, 60
F.3d 1428, 1434 (9th Cir. 1995))). As the ALJ provided clear and convincing

reasons supported by substantial evidence to discount Casey’s subjective pain

testimony based on his conservative course of treatment, we need not address the

other two reasons the ALJ provided.

      2. Casey also contends that the ALJ erred in determining Casey’s Residual

Functional Capacity (RFC) by failing to include limitations on work “at” shoulder

level or limitations on repetitive head and neck movement. Even assuming the

ALJ did not include such limitations, Casey’s argument fails because he did not

meet his burden to show that the error would have had any effect on the kinds of

jobs the vocational expert testified Casey would be capable of performing. See

Molina v. Astrue, 674 F.3d 1104, 1110-11 (9th Cir. 2012) (“[T]he burden of

showing that an error is harmful normally falls upon the party attacking the

agency’s determination.” (alteration in original) (quoting Shinseki v. Sanders, 556
U.S. 396, 409 (2009))). The error was therefore harmless. See, e.g., Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (explaining that the

ALJ’s erroneous omission of claimant’s postural limitations from the RFC was


                                          3
harmless since the sedentary jobs in which the ALJ determined the claimant could

work required only “infrequent stooping, balancing, crouching, or climbing”).

      3. Casey also argues that: (1) the ALJ was collaterally estopped from

relying on Dr. Warren D. Yu’s report in finding that Casey was not disabled under

Title II because the agency relied on Dr. Yu’s report in finding Casey disabled

under Title XVI; and (2) the vocational expert’s testimony violated certain

Program Policy Statements issued by the Social Security Administration. These

arguments were raised for the first time on appeal and are therefore waived. See

Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006).

      AFFIRMED.




                                         4